internal_revenue_service number release date index number --------------------------------------- --------------------- ------------------------- ------------- -------------------------------------- - department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-137475-04 date date --------------------- --------------------- --------------------- legend x ------------------------------------------ y ---------------------- ------------------------------------------ a ------------------------- ----------------- b ------------------------------------------ ----------------------- c ------------------------------------------ state d1 d2 d3 dear ----- ----------- ---------------------- --------------------- -------- --------------------------- plr-137475-04 this responds to a letter dated date and additional correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the represented facts are as follows x was incorporated under state law on d1 x filed an election to be treated as an s_corporation under sec_1362 for its taxable_year beginning d1 as of d2 a b and c were the shareholders of x on d2 y a c_corporation purchased all of x’s stock as part of the purchase transaction the parties made a sec_338 election to treat the stock purchase as an asset purchase on d3 due to unforeseen circumstances y transferred all of x’s stock back to a and b x and its shareholders then requested permission to make a new s election for x beginning d3 law and analysis sec_1361 provides that the term as corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic sec_1362 provides that except as provided in sec_1362 a small_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock business corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be effective for the taxable_year of the corporation for which it is made and for all succeeding taxable years of the corporation until such election is terminated under sec_1362 terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation effective on and after the date of cessation sec_1362 provides that any termination under sec_1362 shall be sec_1362 provides that an election under sec_1362 shall be plr-137475-04 sec_1362 provides that if a small_business_corporation has made an election under ' a and if such election has been terminated under ' d the corporation and any successor_corporation shall not be eligible to make an election under ' a for any taxable_year before its fifth taxable_year which begins after the first taxable_year for which the termination is effective unless the secretary consents to the election sec_1_338-1 of the income_tax regulations provides in part that elections are available under sec_338 when a purchasing_corporation acquires the stock of another corporation the target in a qualified_stock_purchase it also provides that although target is a single corporation under corporate law if a sec_338 election is made then two separate corporations old target and new target generally are considered to exist for purposes of subtitle a of the internal_revenue_code old target is treated as transferring all of its assets to an unrelated_person in exchange for consideration that includes the discharge of its liabilities see sec_1_1001-2 and new target is treated as acquiring all of its assets from an unrelated_person in exchange for consideration that includes the assumption of those liabilities such transaction is without regard to its characterization for federal_income_tax purposes referred to as the deemed asset sale and the income_tax consequences thereof as the deemed sale tax consequences if a sec_338 election is made old target is deemed to liquidate following the deemed asset sale sec_1_338-1 provides that with exceptions not relevant here the new target is treated as a new corporation that is unrelated to the old target for purposes of subtitle a of the internal_revenue_code sec_1_338-1 provides that old target and new target must use the same employer_identification_number sec_1_338-2 provides the definitions for the terms target old target and new target for purposes of sec_338 target is a target_corporation as defined in sec_338 old target refers to target for periods ending on or before the close of target’s acquisition_date new target refers to target for subsequent periods sec_1_338_h_10_-1 provides that a sec_338 election is made jointly by p purchasing_corporation and the selling s_corporation shareholders on form_8023 in accordance with the instructions to the form s_corporation shareholders who do not sell their stock must also consent to the election sec_1_338_h_10_-1 provides in part that old t is treated as transferring all of its assets to an unrelated_person in exchange for consideration that includes the discharge of its liabilities in a single transaction at the close of the acquisition_date but before the deemed liquidation old t realizes the deemed sale sec_1_338_h_10_-1 provides in part that old t is treated as if before plr-137475-04 tax consequences from the deemed asset sale before the close of the acquisition_date while old t is a member of the selling_consolidated_group or owned by the selling affiliate or owned by the s_corporation shareholders when t is an s_corporation target t’s s election continues in effect through the close of the acquisition_date including the time of the deemed asset sale and the deemed liquidation notwithstanding sec_1362 the close of the acquisition_date after the deemed asset sale in sec_1 h - d and while old t is owned by the s_corporation shareholders it transferred all of its assets to the s_corporation shareholders and ceased to exist the transfer from old t is characterized for federal_income_tax purposes in the same manner as if the parties had actually engaged in the transactions deemed to occur because of sec_338 and taking into account other transactions that actually occurred or are deemed to occur in most cases the transfer will be treated as a distribution in complete_liquidation to which sec_336 or sec_337 applies s_corporation shareholders whether or not they sell their stock take their pro_rata share of the deemed sale tax consequences into account under sec_1366 and increase or decrease their basis in t stock under sec_1367 s_corporation shareholders are treated as if after the deemed asset sale in sec_1 h - d and before the close of the acquisition_date they received the assets transferred by old t in the transaction described in sec_1_338_h_10_-1 in most cases the transfer will be treated as a distribution in complete_liquidation to which sec_331 or sec_332 applies sec_1_338_h_10_-1 provides in part that if t is an s_corporation target conclusion based solely on the information submitted and the representations made we conclude that x’s s_corporation_election did not terminate under sec_1362 when y a c_corporation purchased all of x’s stock because the parties made a sec_338 election a sec_338 election treats x’s s_corporation_election as continuing through y’s deemed purchase of x’s assets and x’s deemed liquidation and treats x as a new corporation after the liquidation thus x’s shareholders do not need permission under sec_1362 to make a new s_corporation_election for x when a and b reacquired x’s stock from y on d3 accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective d3 within days following the date of this letter then such election will be treated as timely made for x’s taxable_year beginning d3 a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 plr-137475-04 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
